Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-57, 59-61, 68-73, 75-78, 81-82 and 115-118 are allowable. Claims 54-56, 58, 62-67, 74, 79-80, 83-114 and 119, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species 1-19, as set forth in the Office action mailed on 01/06/2022, is hereby withdrawn and claims 54-56, 58, 62-67, 74, 79-80, 83-114 and 119 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendment to the claims:
Claim 55, lines 3-4 “the entire length” should be amended to –an entire length–
Claim 56, line 2 “the entire trench” should be amended to –the trench–
Claim 57, line 1 “a cover” should be amended to –the cover–
Claim 58, line 1 “a cover” should be amended to –the cover–
Claim 61, line 1 “a cover” should be amended to –the cover–
Claim 62, line 1 “a cover and a frame” should be amended to –the cover and the frame–
Clam 63, line 3 “an object” should be amended to –the object–
Clam 63, line 4 “a cover from a bracket, frame or bar” should be amended to –the cover from the bracket, frame or bar–
Claim 63, line 10 “a frame” should be amended to –the frame–
Claim 63, line 11 “a bar” should be amended to –the bar–
Claim 64, line 1 “a cover and a frame” should be amended to –the cover and the frame–
Claim 65, line 1 “a bar and a cover” should be amended to –the bar and the cover–
Claim 74 is canceled;
Claim 75, line 4 “the range of” should be amended to –a range of–
Claims 79-80 are canceled;
Claim 83, line 1 “The device of claim 79” should be amended  to –The device of claim 1–
Claim 84, line 1 “The device of claim 74, comprising a frame” should be amended to –The device of claim 1, comprising the frame–
Claim 85, line 2 “at least one means for attaching an object” should be amended to –the at least one means for attaching the object–
Claim 90, line 1 “The device of claim 74” should be amended to –The device of claim 1–
Claim 91, line 2 “a cover” should be amended to –the cover–
Claim 93, line 2 “at least a corresponding number of openings” should be amended to –at least a respective number of openings
Claim 95, line 3 “the entire” should be amended to –an entire–
Claim 96, line 3 “the entire” should be amended to –an entire–
Claim 98, line 3 “the entire” should be amended to –an entire–
Claim 99, line 2 “at least one means for attaching an object or has an object” should be amended to –the at least one means for attaching the object or has the object–
Claim 100, line 1 “the lever” should be amended to –a lever–
Claim 100, line 3 “may” should be amended to –can–
Claim 101, line 2 “the entire” should be amended to –an entire–
Claim 102, line 2 “at least one means for attaching an object or has an object” should be amended to –the at least one means for attaching the object or has the object–
Claim 103, line 1 “a cover” should be amended to –the cover–
Claim 103, line 2 “an object” should be amended to –the object–
Claim 106, line 1 “an object” should be amended to –the object–
Claim 107, line 1 “a gallery kit housing” should be amended to –the gallery kit housing–
Claim 111, line 1 “a cover, a frame and a bar” should be amended to –the cover, the frame and the bar–
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a mounting device having a bracket. However, the prior art of record have failed to teach at least the combination of the mounting device comprising: a bracket, the bracket having a top surface, side surfaces, a rear surface, and a front surface; an adhesive pad, the adhesive pad comprising a rear surface and a front surface, wherein the rear surface is attachable to the rear surface of the bracket and the front surface comprises an adhesive layer; and a cover, frame, or bar, wherein the cover, frame, or bar is removably attachable to the bracket and either comprises at least one means for attaching an object or has an object integrally attached, wherein the bracket further comprises two or more pin apertures to receive two or more pins from the front surface through to the rear surface, wherein the mounting device further comprises two or more pins, and wherein the two or more pins are connected by a bridge along with the other recitations as claimed in claim 1.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631